PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of application
Patent No. 10,021,823
Issue Date: July 17, 2018
Application No. 14/143,023
Filed: December 30, 2013
Attorney Docket No. 08009-27
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request for Refund filed May 28, 2021.  

The request is DISMISSED.
Applicant files the above request for refund of $70.00 stating “We believe this was charged in error, we were never the agent of record in this case”.
A review of the Office records show that the petition fee of $70.00 was paid in the correct serial number No. 14/143,023, which has the Pat. No. 10,021,823.  The Office records also shows Smart & Biggar LLP as the attorneys of records for the above-identified application.
In addition, the request was not signed by a recognized party (37CFR 1.33(b)).
In view of the above and a review of the Office finance records for the above-identified application, the request for refund cannot be granted.  
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  
	


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions